Citation Nr: 1638649	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-40 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a compensable evaluation for tyloma of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision. 

These issues were remanded by the Board for further development on March 2014.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After the Board remanded this case, in September 2014, the Veteran, through his authorized representative, submitted a statement requesting a video conference hearing before a member of the Board.  The Veteran has not been provided such a hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  Therefore, in light of the recent request for a hearing, these issues should be remanded in order to schedule the Veteran for a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge (VLJ) at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






